UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2014 Date of reporting period:	September 1, 2013 — February 28, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Global Consumer Fund Semiannual report 2 | 28 | 14 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Trustee approval of management contract 16 Financial statements 23 Shareholder meeting results 48 Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Consumer staples and consumer discretionary products and services industries may be affected by demographic and product trends, competition, economic trends, and consumer confidence. The fund concentrates on a limited group of industries and is non-diversified. Because the fund may invest in fewer issuers, it is vulnerable to common economic forces and may result in greater losses and volatility. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The use of short selling may result in losses if the securities appreciate in value. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Stock and bond markets have exhibited some volatility this year, as the global economy continues to heal slowly, and new geopolitical risks have emerged. This fluctuating investment climate drives home the importance of portfolio diversification. In a changing market environment, we believe Putnams active fundamental research and risk-mitigation strategies are well suited to serve investors pursuing income and capital appreciation goals. In addition to sound investment strategies, your portfolio also benefits from sound advice, we believe. An experienced advisor can help you assess your individual needs, time horizon, and risk tolerance  and can help guide you toward your investment goals. As always, thank you for investing with Putnam. About the fund Pursuing growth opportunities in consumer companies worldwide To understand where Putnam Global Consumer Fund invests, simply take a look around you. Everything you eat, drink, wear, or play with is considered a consumer product. Under normal circumstances, the fund invests at least 80% of its net assets in stocks of companies in the consumer discretionary and consumer staples industries. The fund can invest in businesses of all sizes and at different stages of growth, from newer, rapidly growing companies toestablished global corporations. Portfolio manager Walter Scully focuses primarily on large and midsize companies, and has the flexibility toinvest in U.S. and international markets. The fund’s flexibility is an advantage in diffi cult economic environments, particularly because it can invest in both consumer staples and consumer cyclicalstocks. The advantage of consumer staples is that they tend to stay in demand regardless of economic conditions. You are purchasing staples when you buy food, beverages, prescription drugs, or household products. On the other hand, if you are planning a vacation or shopping for a high-definition TV, you are considering cyclical products and services. Companies in cyclical industries —such as hotels, restaurants, media companies, and automobile makers — tend to be more sensitive to economic cycles, and struggle more in a slowing economy. Walter analyzes each company’s valuation, financial strength, competitive positioning, earnings, and cash flow. He conducts intensive fundamental research with support from analysts on Putnam’s Global Equity Researchteam. Sector investing at Putnam In recent decades, innovation and business growth have propelled stocks in different industries to market-leading performance. Finding these stocks, many of which are in international markets, requires rigorous research and in-depth knowledge of global markets. Putnam’s sector funds invest in nine sectors worldwide and offer active management, risk controls, and the expertise of dedicated sector analysts. The funds’ managers invest with flexibility and precision, using fundamental research to hand select stocks for the portfolios. All sectors in one fund: Putnam Global Sector Fund A portfolio of individual Putnam Global Sector Funds that provides exposure to all sectors of the MSCI World Index. Individual sector funds: Global Consumer Fund Retail, hotels, restaurants, media, food and beverages Global Energy Fund Oil and gas, energy equipment and services Global Financials Fund Commercial banks, insurance, diversified financial services, mortgage finance Global Health Care Fund Pharmaceuticals, biotechnology, health-care services Global Industrials Fund Airlines, railroads, trucking, aerospace and defense, construction, commercial services Global Natural Resources Fund Metals, chemicals, oil and gas, forest products Global Technology Fund Software, computers, Internet services Global Telecommunications Fund Diversified and wireless telecommunications services Global Utilities Fund Electric, gas, and water utilities 2 Global Consumer Fund Global Consumer Fund 3 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. 4 Global Consumer Fund Interview with your fund’s portfolio manager Walter, how did stocks in the consumer sector perform during the six months ended February28, 2014? Consumer stocks — and stock markets as a whole — delivered solid returns for the period, continuing an impressive global rally. Major U.S. stock market indexes achieved and surpassed record highs several times, and closed out the calendar year with their best annual performance since the 1990s. With the exception of emerging-market stocks, non-U.S. markets also made substantial gains. In January, however, stocks took a tumble as investors grew concerned about emerging-market weakness and some disappointing economic data in the United States, due in large part to severe winter weather. The final month of the period brought a market rebound. U.S. stocks recovered their January losses and the S&P 500 Index advanced to yet another record high. How did the fund fare in this environment? I am pleased to report that the fund delivered a solid positive return and outperformed its benchmark, the MSCI World Consumer Discretionary & Consumer Staples Index[ND]. It is also worth noting that the fund marked its five-year anniversary during the period, and I am pleased with its performance over that longer time period as well. As always, we sought to keep the portfolio diversified across cyclical stocks and staples, This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 2/28/14. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 14. Global Consumer Fund 5 and to keep it balanced in terms of geography and industry sectors. Could you discuss some holdings that helped performance during the period? Sometimes the best opportunities occur as a result of market volatility — when we can take advantage of price declines to add what we consider to be attractive companies to the fund’s portfolio. This was the case with two of the top contributors for the period, home builders PulteGroup and D.R. Horton. After a significant advance, home-building stocks pulled back dramatically in the summer of 2013, with some declining more than 30 percent in a three-month period. We believed that the recovery in the housing market still had room to run, and that these home builders would benefit from it. We added to the fund’s positions in PulteGroup and D.R. Horton to take advantage of their lower prices, a strategy that proved beneficial as the stocks rebounded considerably. By the close of the period, D.R. Horton had been sold from the portfolio. While those stocks are examples of taking advantage of short-term market moves, the top contributor for the period — priceline.com — was a long-term holding forthe fund. The company enables travelers to book hotel reservations worldwide throughits booking.com, priceline.com, and agoda.com websites. In my view, this is a classic example of a high-quality company with a solid management team that has been able to capitalize on the growth potential of online travel booking. We believe it continues to offer an attractive valuation, and it remained in the portfolio at the close of the period. Another highlight for the period was the stock of Beam, a maker of whiskey, bourbon, and other premium spirits. The stock’s advance Allocations are shown as a percentage of the fund’s net assets as of 2/28/14. Short-term investments and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the exclusion of as-of trades, if any. Holdings and allocations may vary over time. 6 Global Consumer Fund during the period was the result of its acquisition by Suntory, a Japanese beverage company. This stock was no longer in the portfolio at the close of the period. In the retail sector, Macy’s was the third-best performer for the fund. The company has a strong management team, in my view, and has had great success customizing its stores by location to better suit the needs of customers. What are some holdings that detracted from returns during the period? The top detractor was the stock of retailer Bed Bath & Beyond. After gaining market share for decades with a solid business strategy and a broad product line, the company has struggled recently. A primary reason for the stock’s decline has been investor concerns about intensifying competition from online retailers, combined with slower demand overall. In addition, the company’s investments in improving its e-commerce initiatives led to weakened earnings. At the close of the period, Bed Bath & Beyond remained in the portfolio, and I believe the company continues to offer attractive growth potential over the long term. Another detractor that we believe continues to offer attractive growth prospects is Tile Shop Holdings, a specialty retailer of stone tiles. The stock declined in response to an investigation into the accounting practices of one of its China-based subsidiaries. We believe that company management has This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 2/28/14. Short-term holdings and derivatives, if any, are excluded. Holdings may vary over time. Global Consumer Fund 7 responded appropriately, and that this was a short-term setback that won’t affect the company’s earnings potential over the long term. Finally, the stock of International Game Technology [IGT], a manufacturer of casino game equipment, was a drag on performance for the period. Casino business has been slow, due in part to winter weather conditions, which affected demand for IGT’s products. As we begin the second half of the fund’s fiscal year, what is your outlook? I remain optimistic about global economic conditions, and particularly the healing U.S. housing market, which I believe bodes well for stocks across a range of industries. U.S. stocks have advanced considerably over the past several years. In fact, just after the close of the period, the current bull market — as measured by the S&P 500 Index — entered its sixth year. While extended bull markets are gratifying for investors, they can make it challenging to find new ideas for the portfolio. I will look to periods of volatility to capitalize on price declines, and to stocks in international markets, particularly in the hard-hit emerging markets, which may offer some appealing opportunities in the months ahead. After more than five years in managing the fund, I remain committed to an investment process that’s grounded in fundamental research and backed by a team of analysts with extensive experience in covering the universe of consumer stocks. Walter, thank you for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Global Consumer Fund Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Walter D. Scully has an M.B.A. from The University of Chicago Booth School of Business and a B.S. from The Ohio State University. A Certified Public Accountant, he has been in the investment industry since he joined Putnam in 1996. IN THE NEWS Did severe winter weather chill U.S. economic growth? In its Beige Book released in early March, the Federal Reserve, summarizing economic activity in 12 U.S. districts, mentioned the word “weather” 119 times. Manufacturing businesses in nine of those districts — Boston, New York, Philadelphia, Cleveland, Richmond, Atlanta, Chicago, St. Louis, and Dallas — reported that Mother Nature wreaked economic havoc, citing power outages, supply-chain disruptions, sluggish factory production, and declining retail and auto sales. Snow, ice, and bitter cold hit New York and Philadelphia particularly hard, with both regions experiencing the most notable drop in economic activity. Based on anecdotal reports from bank and branch directors, businesses, and other sources, the Beige Book is an important resource for the Fed in making interest-rate decisions. Fed Chair Janet Yellen and her central bank colleagues will try to determine whether the economic weakness is part of a trend — or a temporary setback that will reverse as the weather improves. Global Consumer Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended February 28, 2014, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 2/28/14 Class A Class B Class C Class M Class R Class Y (inception dates) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 158.10% 143.26% 148.19% 147.19% 148.12% 148.12% 151.55% 142.75% 154.93% 161.47% Annual average 20.03 18.67 19.13 19.04 19.12 19.12 19.44 18.62 19.74 20.33 5 years 195.36 178.37 184.39 182.39 184.31 184.31 187.89 177.81 191.75 198.84 Annual average 24.19 22.72 23.25 23.08 23.24 23.24 23.55 22.67 23.88 24.48 3 years 51.59 42.88 48.20 45.20 48.18 48.18 49.40 44.17 50.53 52.72 Annual average 14.87 12.63 14.01 13.24 14.01 14.01 14.32 12.97 14.61 15.16 1 year 31.01 23.48 30.03 25.03 30.01 29.01 30.36 25.80 30.68 31.35 6 months 15.43 8.79 15.01 10.01 15.01 14.01 15.19 11.15 15.33 15.61 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. 10 Global Consumer Fund Comparative index returns For periods ended 2/28/14 MSCI World Consumer Discretionary & Consumer Staples Index (ND) Life of fund 140.09% Annual average 18.37 5 years 182.18 Annual average 23.06 3 years 52.96 Annual average 15.22 1 year 21.54 6 months 12.42 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Fund price and distribution information For the six-month period ended 2/28/14 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.059 — — — $0.036 $0.097 Capital gains Long-term 0.712 $0.712 $0.712 $0.712 0.712 0.712 Short-term 0.631 0.631 0.631 0.631 0.631 0.631 Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 8/31/13 $18.07 $19.17 $17.75 $17.68 $17.95 $18.60 $17.96 $18.11 2/28/14 19.42 20.60 19.04 18.96 19.30 20.00 19.30 19.46 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Global Consumer Fund 11 Fund performance as of most recent calendar quarter Total return for periods ended 3/31/14 Class A Class B Class C Class M Class R Class Y (inception dates) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 155.58% 140.88% 145.71% 144.71% 145.63% 145.63% 149.08% 140.36% 152.42% 159.05% Annual average 19.43 18.10 18.54 18.45 18.54 18.54 18.85 18.05 19.15 19.73 5 years 176.62 160.72 166.58 164.58 166.49 166.49 169.91 160.46 173.23 180.05 Annual average 22.57 21.13 21.66 21.48 21.66 21.66 21.97 21.10 22.27 22.87 3 years 51.88 43.14 48.56 45.56 48.54 48.54 49.68 44.44 50.80 53.09 Annual average 14.95 12.70 14.10 13.33 14.10 14.10 14.39 13.04 14.68 15.25 1 year 24.72 17.55 23.77 18.77 23.73 22.73 24.15 19.80 24.37 25.03 6 months 8.47 2.24 8.08 3.08 8.05 7.05 8.26 4.47 8.34 8.66 See the discussion following the Fund performance table on page 10 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 8/31/13* 1.36% 2.11% 2.11% 1.86% 1.61% 1.11% Total annual operating expenses for the fiscal year ended 8/31/13 1.70% 2.45% 2.45% 2.20% 1.95% 1.45% Annualized expense ratio for the six-month period ended 2/28/14 1.32% 2.07% 2.07% 1.82% 1.57% 1.07% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 12/30/14. 12 Global Consumer Fund Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from September 1, 2013, to February 28, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $7.05 $11.04 $11.04 $9.71 $8.38 $5.72 Ending value (after expenses) $1,154.30 $1,150.10 $1,150.10 $1,151.90 $1,153.30 $1,156.10 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/14. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended February 28, 2014, use the following calculation method. To find the value of your investment on September 1, 2013, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.61 $10.34 $10.34 $9.10 $7.85 $5.36 Ending value (after expenses) $1,018.25 $1,014.53 $1,014.53 $1,015.77 $1,017.01 $1,019.49 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/14. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Global Consumer Fund 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI World Consumer Discretionary & Consumer Staples Index (ND) is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets in the consumer discretionary and consumer staples sector. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. 14 Global Consumer Fund Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of February 28, 2014, Putnam employees had approximately $460,000,000 and the Trustees had approximately $109,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Global Consumer Fund 15 Trustee approval of management contract Putnam Investment Management (“Putnam Management”) serves as investment manager to your fund under a management contract. In addition, Putnam Management’s affiliate, Putnam Investments Limited (“PIL”), provides services to your fund under a sub-management contract between Putnam Management and PIL, and another affiliate, The Putnam Advisory Company (“PAC”), provides services to your fund under a sub-advisory contract among Putnam Management, PIL and PAC. Putnam Management is majority owned (directly and indirectly) by Power Corporation of Canada, a diversified international management and holding company with interests in companies in the financial services, communications and other business sectors. Until his death on October 8, 2013, The Honourable Paul G. Desmarais, both directly and through holding companies, controlled a majority of the voting shares of Power Corporation of Canada. Upon his death, Mr. Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust (the “Transfer”). As a technical matter, the Transfer may have constituted an “assignment” within the meaning of the Investment Company Act of 1940, as amended (the “1940 Act”), causing your fund’s existing management, sub-management and sub-advisory contracts to terminate automatically. On October 18, 2013, the Trustees, including all of the Trustees who are not “interested persons” (as this term is defined in the 1940 Act) of the Putnam funds (the “Independent Trustees”), approved interim management contracts between the Putnam funds and Putnam Management and the continuance of your fund’s sub-management and sub-advisory contracts to address this possibility and to avoid disruption of investment advisory and other services provided to the Putnam funds. At a subsequent meeting on November 22, 2013, the Trustees, including all of the Independent Trustees, approved new definitive management contracts between the Putnam funds and Putnam Management and determined to recommend their approval to the shareholders of the Putnam funds at a shareholder meeting called for February 27, 2014. The Trustees also approved new sub-management and sub-advisory contracts, to be effective at the same time as the new definitive management contracts. The fund’s shareholders approved your fund’s new management contract at a special meeting on February 27, 2014. In considering whether to approve your fund’s interim management contract and the continuance of your fund’s sub-management and sub-advisory contracts in October, and in considering whether to approve your fund’s new definitive management contract and its new sub-management and sub-advisory contracts in November, the Trustees took into account that they had recently approved the continuation (through June 30, 2014) of the fund’s previous management, sub-management and sub-advisory contracts at their meeting in June 2013. The Trustees considered that the terms of the interim management contract and new definitive management contract were identical to those of the previous management contract, except for the effective dates and initial terms and for certain non-substantive changes. They also considered that the terms of the sub-management and sub-advisory contracts were identical to those of the previous sub-management and sub-advisory contracts, respectively, except for the effective dates and initial terms. In light of the substantial similarity between the proposed contracts and the previous versions of these contracts approved by the Trustees at their June 2013 meeting, the Trustees relied to a considerable extent on their review of these contracts in connection with 16 Global Consumer Fund their June meeting. In addition, the Trustees considered a number other factors relating to the Transfer, including, but not limited to, the following: • Information about the operations of The Desmarais Family Residuary Trust, including that Paul Desmarais, Jr. and André Desmarais, Mr. Desmarais’ sons, were expected to exercise, jointly, voting control over the Power Corporation of Canada shares controlled by The Desmarais Family Residuary Trust. • That Paul Desmarais, Jr. and André Desmarais had been playing active managerial roles at Power Corporation of Canada, with responsibility for the oversight of Power Corporation of Canada’s subsidiaries, including Putnam Investments, since Power Corporation of Canada had acquired Putnam Investments in 2007, including serving as Directors of Putnam Investments, and that the Transfer would not affect their responsibilities as officers of Power Corporation of Canada. • The intention expressed by representatives of Power Corporation of Canada and its subsidiaries, Power Financial Corporation and Great-West Lifeco, that there would be no change to the operations or management of Putnam Investments, to Putnam Management’s management of the funds or to investment, advisory and other services provided to the funds by Putnam Management and its affiliates as a result of the Transfer. • Putnam Management’s assurances that, following the Transfer, Putnam Management would continue to provide the same level of services to each fund and that the Transfer will not have an adverse impact on the ability of Putnam Management and its affiliates to continue to provide high quality investment advisory and other services to the funds. • Putnam Management’s assurances that there are no current plans to make any changes to the operations of the funds, existing management fees, expense limitations, distribution arrangements, or the quality of any services provided to the funds or their shareholders, as a result of the Transfer. • The benefits that the funds have received and may potentially receive as a result of Putnam Management being a member of the Power Corporation of Canada group of companies, which promotes the stability of the Putnam organization. • Putnam Investments’ commitment to bear a reasonable share of the expenses incurred by the Putnam Funds in connection with the Transfer. General conclusions in connection with the Trustees’ June 2013 approval of the fund’s management, sub-management and sub-advisory contracts As noted above, in connection with their deliberations in October and November 2013, in addition to the factors described above, the Trustees considered their recent approval of your fund’s management, sub-management and sub-advisory contracts in June 2013. The Board oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Independent Trustees. At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible Global Consumer Fund 17 changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2013, subject to certain changes in these contracts noted below. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ June 2013 approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered changes to the management contracts of all 18 Global Consumer Fund funds that are organized as series of Putnam Funds Trust, including your fund, that were proposed by Putnam Management in an effort to consolidate the contracts of these funds into three separate contracts based on the structure of each fund’s management fee. The Independent Trustees’ approval of these consolidated management contracts was based on their conclusion that the changes were purely for administrative convenience and would not result in any substantive change to the terms of a fund’s existing management contract with Putnam Management or any reduction in the nature and quality of services provided to your fund. The Trustees also considered administrative revisions to your fund’s sub-management and sub-advisory contracts. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL with respect to the portion of the portfolios of certain funds, but not your fund, that may be allocated to PIL from time to time. Putnam Management also recommended that the sub-advisory contract be revised to reflect the closure of PAC’s Tokyo office and the termination of PAC’s non-discretionary investment adviser’s license with respect to that office. The Independent Trustees’ approval of these recommendations was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i)a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense Global Consumer Fund 19 levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds had sufficiently low expenses that these expense limitations did not apply. However, in the case of your fund, both of the expense limitations applied during its fiscal year ending in 2012. Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the second quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the third quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in 20 Global Consumer Fund concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the second time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their total returns with the returns of selected investment benchmarks or targeted returns. In the case of your fund, which commenced operations on December 18, 2008, the Trustees considered information about the total return of your fund and your fund’s performance relative to its benchmark over the one-year and three-year periods ended December 31, 2012. Your fund’s class A shares’ return net of fees and expenses was positive and trailed the return of its benchmark over the one-year and three-year periods. The Trustees did not find any evidence of underperformance that would suggest a need for concern regarding the investment process for your fund. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered a number of other changes that Putnam Management had made in recent years in efforts to support and improve fund performance generally. These changes included Putnam Management’s efforts to increase accountability and to reduce complexity in the portfolio management process for the Putnam equity funds by moving generally from a portfolio management team structure to a decision-making process that vests full authority and responsibility with individual portfolio managers and by affirming its commitment to a fundamental-driven approach to investing. The Trustees noted Global Consumer Fund 21 that Putnam Management had also worked to strengthen its fundamental research capabilities by adding new investment personnel to the large-cap equities research team and by bringing U.S. and international research under common leadership. In addition, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 22 Global Consumer Fund Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Global Consumer Fund 23 The fund’s portfolio 2/28/14 (Unaudited) COMMON STOCKS (95.2%)* Shares Value Automobiles (7.7%) Daimler AG (Registered Shares) (Germany) 7,260 $676,617 Fiat SpA (Italy) † 18,223 190,787 General Motors Co. † 14,153 512,339 Nissan Motor Co., Ltd. (Japan) 11,000 98,720 Toyota Motor Corp. (Japan) 10,900 626,938 Beverages (4.3%) Anheuser-Busch InBev NV (Belgium) 3,994 418,706 Brown-Forman Corp. Class B 3,563 298,579 Coca-Cola Enterprises, Inc. 3,736 175,891 Dr. Pepper Snapple Group, Inc. 5,245 273,317 Diversified consumer services (0.9%) ITT Educational Services, Inc. † 7,535 233,811 Diversified financial services (0.8%) Levy Acquisition Corp. (Units) † 21,000 212,310 Electrical equipment (0.7%) Generac Holdings, Inc. 3,400 193,698 Food and staples retail (3.5%) Cia Brasileira de Distribuicao Grupo Pao de Acucar (Preference) (Brazil) 3,500 147,613 Magnit OJSC (Russia) 1,323 323,562 Seven & I Holdings Co., Ltd. (Japan) 4,600 173,457 Whole Foods Market, Inc. 6,000 324,300 Food products (12.3%) Ajinomoto Co., Inc. (Japan) 18,000 279,422 Associated British Foods PLC (United Kingdom) 4,934 247,702 Hillshire Brands Co. 9,950 373,623 Kellogg Co. 7,100 430,899 Kerry Group PLC Class A (Ireland) 5,718 431,960 Kraft Foods Group, Inc. 5,469 302,272 Mead Johnson Nutrition Co. 5,137 418,922 Nestle SA (Switzerland) 7,402 560,515 Pinnacle Foods, Inc. 10,994 311,350 Hotels, restaurants, and leisure (7.3%) Compass Group PLC (United Kingdom) 27,148 429,376 Hilton Worldwide Holdings, Inc. † 16,914 378,197 International Game Technology 17,800 268,602 Intrawest Resorts Holdings, Inc. † 13,404 180,284 Marriott International, Inc. Class A 5,900 319,957 Penn National Gaming, Inc. † 32,854 422,174 Household durables (5.3%) Coway Co., Ltd. (South Korea) 5,746 368,080 PulteGroup, Inc. 26,002 545,782 24Global Consumer Fund COMMON STOCKS (95.2%)* cont. Shares Value Household durables cont. UCP, Inc. Class A † 6,100 $96,990 Whirlpool Corp. 3,100 448,353 Household products (1.1%) Henkel AG & Co. KGaA (Preference) (Germany) 2,799 312,361 Internet and catalog retail (4.5%) Amazon.com, Inc. † 1,491 539,891 priceline.com, Inc. † 397 535,489 Rakuten, Inc. (Japan) 9,700 139,437 Internet software and services (1.8%) eBay, Inc. † 8,168 480,033 Leisure products (1.4%) Hasbro, Inc. 3,821 210,766 Sega Sammy Holdings, Inc. (Japan) 7,300 171,119 Media (10.0%) Atresmedia Corporacion de Medios de Comunicacion SA (Spain) † 12,104 215,522 CBS Corp. Class B (non-voting shares) 9,135 612,776 DISH Network Corp. Class A † 7,752 456,128 Liberty Global PLC Ser. C (United Kingdom) † 6,169 522,268 Madison Square Garden Co. (The) Class A † 4,200 239,442 Mediaset SpA (Italy) † 24,395 140,077 Rightmove PLC (United Kingdom) 4,108 189,518 WPP PLC (United Kingdom) 15,787 345,785 Multiline retail (2.6%) Dollar General Corp. † 3,435 205,757 Macy’s, Inc. 5,829 337,266 Matahari Department Store Tbk PT (Indonesia) † 138,500 166,397 Personal products (2.2%) Coty, Inc. Class A 24,673 366,394 L’Oreal SA (France) 1,431 242,457 Professional services (0.7%) Nielsen Holdings NV 4,000 189,360 Real estate investment trusts (REITs) (3.1%) American Tower Corp. 4,675 380,872 Gaming and Leisure Properties, Inc. 12,087 460,273 Real estate management and development (1.7%) RE/MAX Holdings, Inc. Class A † 14,700 450,114 Software (1.4%) Electronic Arts, Inc. † 13,800 394,542 Specialty retail (8.9%) Bed Bath & Beyond, Inc. † 8,278 561,414 CarMax, Inc. † 5,600 271,208 Five Below, Inc. † 6,500 250,510 Global Consumer Fund 25 COMMON STOCKS (95.2%)* cont. Shares Value Specialty retail cont. Kingfisher PLC (United Kingdom) 40,221 $265,367 Tile Shop Holdings, Inc. † S 21,600 333,072 TJX Cos., Inc. (The) 8,900 546,994 Ulta Salon, Cosmetics & Fragrance, Inc. † 2,300 206,287 Textiles, apparel, and luxury goods (5.5%) Compagnie Financiere Richemont SA (Switzerland) 4,086 406,974 Luxottica Group SpA (Italy) 7,621 422,769 Michael Kors Holdings, Ltd. † 4,559 446,919 Moncler SpA (Italy) † 11,554 211,630 Tobacco (7.5%) Altria Group, Inc. 13,068 473,846 British American Tobacco (BAT) PLC (United Kingdom) 8,792 478,486 Japan Tobacco, Inc. (Japan) 12,200 388,352 Philip Morris International, Inc. 8,557 692,346 Total common stocks (cost $21,483,001) SHORT-TERM INVESTMENTS (5.3%)* Shares Value Putnam Cash Collateral Pool, LLC 0.18% d 180,375 $180,375 Putnam Short Term Investment Fund 0.06% L 1,257,879 1,257,879 Total short-term investments (cost $1,438,254) TOTAL INVESTMENTS Total investments (cost $22,921,255) Key to holding’s abbreviations OJSC Open Joint Stock Company Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from September 1, 2013 through February 28, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $27,273,375. † Non-income-producing security. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $23,751 to cover certain derivatives contracts. 26 Global Consumer Fund DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 64.8% South Korea 1.4% United Kingdom 9.1 Russia 1.2 Japan 6.9 France 0.9 Germany 3.6 Spain 0.8 Switzerland 3.6 Indonesia 0.6 Italy 3.5 Brazil 0.5 Ireland 1.6 Total 100.0% Belgium 1.5 ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. FORWARD CURRENCY CONTRACTS at 2/28/14 (aggregate face value $6,827,168) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 4/16/14 $100,900 $100,856 $44 Canadian Dollar Buy 4/16/14 51,513 53,368 (1,855) Barclays Bank PLC British Pound Buy 3/19/14 478,030 466,906 11,124 Euro Sell 3/19/14 344,519 338,103 (6,416) Hong Kong Dollar Buy 5/21/14 233,078 233,157 (79) Singapore Dollar Buy 5/21/14 81,808 81,321 487 Swedish Krona Buy 3/19/14 199,571 196,982 2,589 Swiss Franc Buy 3/19/14 151,012 147,780 3,232 Citibank, N.A. Australian Dollar Buy 4/16/14 48,937 48,911 26 Danish Krone Buy 3/19/14 18,647 18,323 324 Credit Suisse International Australian Dollar Buy 4/16/14 62,195 62,161 34 Canadian Dollar Buy 4/16/14 76,954 79,768 (2,814) Euro Sell 3/19/14 332,235 326,079 (6,156) Swiss Franc Buy 3/19/14 84,376 82,850 1,526 Deutsche Bank AG Australian Dollar Buy 4/16/14 119,407 119,895 (488) British Pound Sell 3/19/14 42,361 38,574 (3,787) Canadian Dollar Buy 4/16/14 37,891 39,283 (1,392) Euro Buy 3/19/14 79,781 78,995 786 Euro Sell 3/19/14 79,781 78,850 (931) Swedish Krona Buy 3/19/14 88,426 86,733 1,693 Swedish Krona Sell 3/19/14 88,426 87,950 (476) Global Consumer Fund 27 FORWARD CURRENCY CONTRACTS at 2/28/14 (aggregate face value $6,827,168) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) HSBC Bank USA, National Association Australian Dollar Buy 4/16/14 $26,871 $26,845 $26 British Pound Buy 3/19/14 180,999 178,735 2,264 British Pound Sell 3/19/14 180,999 179,825 (1,174) Euro Buy 3/19/14 82,541 80,254 2,287 Japanese Yen Buy 5/21/14 177,387 177,284 103 JPMorgan Chase Bank N.A. Australian Dollar Buy 4/16/14 57,746 57,708 38 British Pound Buy 3/19/14 74,509 72,745 1,764 British Pound Sell 3/19/14 74,509 73,110 (1,399) Canadian Dollar Buy 4/16/14 186,116 192,886 (6,770) Euro Sell 3/19/14 456,461 447,998 (8,463) Royal Bank of Scotland PLC (The) British Pound Buy 3/19/14 19,757 19,387 370 British Pound Sell 3/19/14 19,757 19,289 (468) State Street Bank and Trust Co. Canadian Dollar Buy 4/16/14 58,280 60,418 (2,138) Euro Buy 3/19/14 265,429 260,625 4,804 Japanese Yen Buy 5/21/14 302,345 301,055 1,290 Swedish Krona Buy 3/19/14 117,366 115,097 2,269 UBS AG British Pound Sell 3/19/14 45,543 42,861 (2,682) Canadian Dollar Buy 4/16/14 21,742 22,541 (799) Euro Buy 3/19/14 526,165 516,454 9,711 Swiss Franc Buy 3/19/14 125,996 122,608 3,388 WestPac Banking Corp. Canadian Dollar Buy 4/16/14 2,076 2,151 (75) Euro Buy 3/19/14 646,803 636,257 10,546 Japanese Yen Buy 5/21/14 454,565 454,190 375 Total 28 Global Consumer Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $13,177,098 $1,570,691 $— Consumer staples 7,605,101 841,231 — Financials 1,503,569 — — Industrials 383,058 — — Information technology 874,575 — — Total common stocks — Short-term investments 1,257,879 180,375 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $12,738 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. The accompanying notes are an integral part of these financial statements. Global Consumer Fund29 Statement of assets and liabilities 2/28/14 (Unaudited) ASSETS Investment in securities, at value, including $171,162 of securities on loan (Note 1): Unaffiliated issuers (identified cost $21,483,001) $25,955,323 Affiliated issuers (identified cost $1,438,254) (Notes 1 and 5) 1,438,254 Cash 19,878 Dividends, interest and other receivables 59,696 Foreign tax reclaim 6,941 Receivable for shares of the fund sold 69,219 Receivable for investments sold 136,149 Receivable from Manager (Note 2) 16,470 Unrealized appreciation on forward currency contracts (Note 1) 61,100 Total assets LIABILITIES Payable for investments purchased 135,833 Payable for shares of the fund repurchased 52,760 Payable for custodian fees (Note 2) 8,069 Payable for investor servicing fees (Note 2) 8,726 Payable for Trustee compensation and expenses (Note 2) 2,474 Payable for administrative services (Note 2) 82 Payable for distribution fees (Note 2) 10,137 Payable for auditing and tax fees 30,731 Unrealized depreciation on forward currency contracts (Note 1) 48,362 Collateral on securities loaned, at value (Note 1) 180,375 Other accrued expenses 12,106 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $21,325,249 Undistributed net investment income (Note 1) 8,603 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 1,454,152 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 4,485,371 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 30Global Consumer Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($17,142,538 divided by 882,851 shares) $19.42 Offering price per class A share (100/94.25 of $19.42)* $20.60 Net asset value and offering price per class B share ($1,302,935 divided by 68,431 shares)** $19.04 Net asset value and offering price per class C share ($3,507,746 divided by 184,968 shares)** $18.96 Net asset value and redemption price per class M share ($69,546 divided by 3,604 shares) $19.30 Offering price per class M share (100/96.50 of $19.30)* $20.00 Net asset value, offering price and redemption price per class R share ($208,533 divided by 10,806 shares) $19.30 Net asset value, offering price and redemption price per class Y share ($5,042,077 divided by 259,113 shares) $19.46 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Global Consumer Fund 31 Statement of operations Six months ended 2/28/14 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $4,862) $237,694 Interest (including interest income of $294 from investments in affiliated issuers) (Note 5) 294 Securities lending (Note 1) 1,329 Total investment income EXPENSES Compensation of Manager (Note 2) 73,673 Investor servicing fees (Note 2) 26,922 Custodian fees (Note 2) 9,338 Trustee compensation and expenses (Note 2) 719 Distribution fees (Note 2) 39,899 Administrative services (Note 2) 378 Auditing and tax fees 22,091 Blue sky expense 19,748 Other 15,914 Fees waived and reimbursed by Manager (Note 2) (43,699) Total expenses Expense reduction (Note 2) (509) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 2,408,107 Net realized gain on foreign currency transactions (Note 1) 6,366 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 14,852 Net unrealized appreciation of investments during the period 661,547 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 32 Global Consumer Fund Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 2/28/14* Year ended 8/31/13 Operations: Net investment income $74,843 $84,453 Net realized gain on investments and foreign currency transactions 2,414,473 751,834 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 676,399 2,034,730 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (45,131) (71,153) Class B — (2,021) Class C — (5,085) Class M — (168) Class R (361) (489) Class Y (22,636) (19,708) Net realized short-term gain on investments Class A (482,667) (49,638) Class B (40,069) (4,789) Class C (94,892) (7,993) Class M (1,980) (269) Class R (6,332) (433) Class Y (147,252) (10,417) From net realized long-term gain on investments Class A (544,625) (79,038) Class B (45,213) (7,627) Class C (107,074) (13,150) Class M (2,235) (427) Class R (7,144) (691) Class Y (166,155) (16,605) Redemption fees (Note 1) — 129 Increase from capital share transactions (Note 4) 6,898,716 3,969,826 Total increase in net assets NET ASSETS Beginning of period 18,922,710 12,371,439 End of period (including undistributed net investment income of $8,603 and $1,888, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. Global Consumer Fund 33 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A February 28, 2014** .07 e 2.68 (.06) (1.34) — * .65* .34* e 54* August 31, 2013 .11 3.18 (.13) (.23) — f 1.35 .66 59 August 31, 2012 .14 1.67 (.21) (1.08) — f 1.41 .98 92 August 31, 2011 .06 2.27 (.12) (.83) .01 1.40 .40 82 August 31, 2010 .07 1.38 (.09) (.37) .01 1.47 .56 84 August 31, 2009† .11 2.13 (.01) — — f * .97* 1.03* 65* Class B February 28, 2014** — e,f 2.63 — (1.34) — * 1.02* .02* e 54* August 31, 2013 (.01) 3.12 (.04) (.23) — f 2.10 (.08) 59 August 31, 2012 .04 1.65 (.13) (1.08) — f 2.16 .29 92 August 31, 2011 (.05) 2.24 (.03) (.83) .01 2.15 (.33) 82 August 31, 2010 (.02) 1.36 (.06) (.37) .01 2.22 (.16) 84 August 31, 2009† .05 2.13 (.01) — — f * 63 1.49* .45* 65* Class C February 28, 2014** — e,f 2.62 — (1.34) — * 1.02* .01* e 54* August 31, 2013 (.02) 3.12 (.05) (.23) — f 2.10 (.11) 59 August 31, 2012 .04 1.63 (.17) (1.08) — f 2.16 .24 92 August 31, 2011 (.05) 2.24 (.03) (.83) .01 2.15 (.31) 82 August 31, 2010 (.02) 1.36 (.05) (.37) .01 2.22 (.16) 84 August 31, 2009† .05 2.13 (.01) — — f * 48 1.49* .48* 65* Class M February 28, 2014** .02 e 2.67 — (1.34) — * .90* .12* e 54* August 31, 2013 .02 3.17 (.06) (.23) — f 56 1.85 .12 59 August 31, 2012 .05 1.69 (.14) (1.08) — f 46 1.91 .36 92 August 31, 2011 (.01) 2.26 (.06) (.83) — f 55 1.90 (.09) 82 August 31, 2010 — f 1.39 (.04) (.37) — f 44 1.97 .02 84 August 31, 2009† .07 2.13 (.01) — — f * 30 1.32* .71* 65* Class R February 28, 2014** .05 e 2.67 (.04) (1.34) — * .77* .26* e 54* August 31, 2013 .07 3.15 (.10) (.23) — f 1.60 .39 59 August 31, 2012 .10 1.67 (.22) (1.08) — f 67 1.66 .70 92 August 31, 2011 .02 2.28 (.09) (.83) .01 24 1.65 .16 82 August 31, 2010 .04 1.38 (.05) (.37) — f 14 1.72 .28 84 August 31, 2009† .09 2.13 (.01) — — f * 12 1.14* .86* 65* Class Y February 28, 2014** .10 e 2.69 (.10) (1.34) — * .53* .51* e 54* August 31, 2013 .15 3.18 (.17) (.23) — f 1.10 .91 59 August 31, 2012 .17 1.68 (.26) (1.08) — f 1.16 1.19 92 August 31, 2011 .11 2.26 (.15) (.83) .01 1.15 .69 82 August 31, 2010 .10 1.39 (.10) (.37) — f 1.22 .78 84 August 31, 2009† .10 2.16 (.01) — — f * .79* .85* 65* See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 34 Global Consumer Fund Global Consumer Fund 35 Financial highlights (Continued) * Not annualized. ** Unaudited. † For the period December 18, 2008 (commencement of operations) to August 31, 2009. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets February 28, 2014 0.18% August 31, 2013 0.34 August 31, 2012 0.48 August 31, 2011 0.40 August 31, 2010 1.11 August 31, 2009 5.13 e Reflects a dividend received by the fund from a single issuer which amounted to the following amounts: Percentage of Per share average net assets Class A $0.07 0.38% Class B 0.07 0.40 Class C 0.08 0.40 Class M 0.07 0.38 Class R 0.07 0.39 Class Y 0.08 0.42 f Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 36Global Consumer Fund Notes to financial statements 2/28/14 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from September 1, 2013 through February 28, 2014. Putnam Global Consumer Fund (the fund) is a non-diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek capital appreciation. The fund concentrates its investments in the consumer staples and consumer discretionary products and services industries and invests mainly in common stocks (growth or value stocks or both) of large and midsize companies worldwide that Putnam Management believes have favorable investment potential. Potential investments include companies involved in the manufacture, sale or distribution of consumer staples and consumer discretionary products and services. The fund may purchase stocks of companies with stock prices that reflect a value lower than that which Putnam Management places on the company. Putnam Management also considers other factors that it believes will cause the stock price to rise and may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. A short-term trading fee of 1.00% may have applied to redemptions (including exchanges into another fund) of shares purchased before January 2, 2013 and held for 90 days or less. The short-term trading fee was accounted for as an addition to paid-in-capital. No short-term trading fee applies to shares purchased on or after January 2, 2013. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Global Consumer Fund 37 Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent 38 Global Consumer Fund amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $28,744 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $180,375 and the value of securities loaned amounted to $171,162. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Global Consumer Fund 39 Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. The aggregate identified cost on a tax basis is $22,971,660, resulting in gross unrealized appreciation and depreciation of $4,724,792 and $302,875, respectively, or net unrealized appreciation of $4,421,917. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.780% of the first $5 billion, 0.580% of the next $50 billion, 0.730% of the next $5 billion, 0.560% of the next $50 billion, 0.680% of the next $10 billion, 0.550% of the next $100 billion and 0.630% of the next $10 billion, 0.545% of any excess thereafter. 40 Global Consumer Fund The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided in the table above. Putnam Management has contractually agreed, through December 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $43,699 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $17,055 ClassR 224 ClassB 1,381 ClassY 4,863 ClassC 3,327 Total ClassM 72 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $83 under the expense offset arrangements and by $426 under the brokerage/ service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $16, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. Global Consumer Fund 41 The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $18,696 ClassM 233 ClassB 6,006 ClassR 486 ClassC 14,478 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $12,417 and $25 from the sale of classA and classM shares, respectively, and received $336 and $81 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $16,451,339 and $12,138,584, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 2/28/14 Year ended 8/31/13 ClassA Shares Amount Shares Amount Shares sold 478,699 $9,357,718 192,427 $3,270,532 Shares issued in connection with reinvestment of distributions 41,547 786,901 8,463 128,040 520,246 10,144,619 200,890 3,398,572 Shares repurchased (305,908) (6,003,588) (97,208) (1,575,979) Net increase 42 Global Consumer Fund Six months ended 2/28/14 Year ended 8/31/13 ClassB Shares Amount Shares Amount Shares sold 7,925 $151,100 22,847 $379,381 Shares issued in connection with reinvestment of distributions 4,535 84,354 938 14,011 12,460 235,454 23,785 393,392 Shares repurchased (4,290) (80,649) (19,417) (311,060) Net increase Six months ended 2/28/14 Year ended 8/31/13 ClassC Shares Amount Shares Amount Shares sold 56,124 $1,044,493 63,104 $1,033,701 Shares issued in connection with reinvestment of distributions 10,869 201,410 1,753 26,103 66,993 1,245,903 64,857 1,059,804 Shares repurchased (9,421) (176,261) (12,806) (206,725) Net increase Six months ended 2/28/14 Year ended 8/31/13 ClassM Shares Amount Shares Amount Shares sold 362 $6,690 1,125 $18,944 Shares issued in connection with reinvestment of distributions 224 4,215 57 864 586 10,905 1,182 19,808 Shares repurchased (121) (2,366) (1,090) (17,741) Net increase 92 Six months ended 2/28/14 Year ended 8/31/13 ClassR Shares Amount Shares Amount Shares sold 527 $9,900 5,386 $98,394 Shares issued in connection with reinvestment of distributions 734 13,837 107 1,613 1,261 23,737 5,493 100,007 Shares repurchased (86) (1,621) (295) (4,641) Net increase Global Consumer Fund43 Six months ended 2/28/14 Year ended 8/31/13 ClassY Shares Amount Shares Amount Shares sold 89,800 $1,743,278 155,837 $2,600,411 Shares issued in connection with reinvestment of distributions 17,698 335,899 3,084 46,691 107,498 2,079,177 158,921 2,647,102 Shares repurchased (30,232) (576,594) (92,588) (1,532,713) Net increase At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value Class A 192,340 21.79% $3,735,243 ClassM 1,303 36.15 25,148 ClassR 1,321 12.22 25,495 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $— $1,314,659 $1,314,659 $65 $— Putnam Short Term Investment Fund* 629,252 9,118,686 8,490,059 229 1,257,879 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund concentrates the majority of its investments in the consumer staples and consumer discretionary sectors, which involves more risk than a fund that invests more broadly. Note 7: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Forward currency contracts (contract amount) $9,300,000 44 Global Consumer Fund The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $61,100 Payables $48,362 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $5,040 $5,040 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $14,487 $14,487 Total Global Consumer Fund 45 Note 8: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, see Note 1, if any. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts # $44 $17,432 $350 $1,560 $2,479 $4,680 $1,802 $370 $8,363 $13,099 $10,921 $61,100 Total Assets Liabilities: Forward currency contracts # $1,855 $6,495 $— $8,970 $7,074 $1,174 $16,632 $468 $2,138 $3,481 $75 $48,362 Total Liabilities $— Total Financial and Derivative Net Assets Total collateral received (pledged) ## † $— $— $— $— $— $— $— $— $— $— $— $— Net amount $(1,811) $10,937 $350 $(7,410) $(4,595) $3,506 $(14,830) $(98) $6,225 $9,618 $10,846 $12,738 †
